Exhibit 10.3
 
Intercreditor Agreement




September 11, 2009


Wisconsin Department of Commerce
Bureau of Business Finance
201 West Washington Avenue
P.O. Box 7970
Madison, Wisconsin  53707
Attn: Contract #GEDL FY09-19444




Re:           Telkonet, Inc. (“Client”)


Dear Sirs:


Thermo Credit, LLC (“Thermo Credit”) and the above-referenced Client have
entered into a Factoring Agreement dated as of January 28, 2008 (as amended and
in effect, and together with all other documents, instruments and agreements
executed in connection therewith, the “Factoring Agreement”).  The Client’s
obligations under the Factoring Agreement (the “Factoring Obligations”) are
secured by a security interest (the “Factoring Lien”) in all Receivables and
Accounts of the Client, whether now owned or hereafter acquired, consisting of
“Purchased Receivables” and “Records” (as defined in the Factoring Agreement)
relating to the same, and proceeds and payments related to the same and all
deposit accounts set up under or pursuant to the Factoring Agreement to receive
such proceeds or payments (the “TCL Collateral”).


YA Global Investments, L.P. (“YA Global”) and the Client have entered into a
Securities Purchase Agreement (the “Securities Purchase Agreement”) pursuant to
which YA Global has purchased certain secured convertible debentures in the
original principal amount of $3,500,000 (the “Debentures”).  In connection with
the Securities Purchase Agreement, YA Global has been granted a security
interest (the “YA Global Liens”) in all business assets of the Client (the “YA
Global Collateral”), pursuant to and as set forth in that certain Security
Agreement between YA Global and the Client dated May 30, 2008 (the “YA Global
Security Agreement”) and that such collateral includes Thermo Inventory
Collateral (as defined below) and the TCL Collateral.  As amended and in effect,
the Securities Purchase Agreement, the Debentures, the Security Agreement, and
all other documents, agreements, and instruments executed in connection
therewith are collectively referred to herein as the “YA Global Documents” and
all current and future obligations and liabilities of any kind of the Client to
YA Global are referred to herein collectively as the “YA Global Obligations”.


In connection with the foregoing, YA Global and Thermo Credit have entered into
that certain Intercreditor Agreement dated May 30, 2008 (the “May 30
Agreement”), pursuant to which any lien or security interest that YA Global may
have in the TCL Collateral shall be subordinate to Thermo Credit’s lien and
security interest in the TCL Collateral upon the terms set forth in the May 30
Agreement.



 
 

--------------------------------------------------------------------------------

 

Thermo Credit and the Client have entered into a Line of Credit Agreement dated
as of September 9, 2008 (the “Line of Credit Agreement”) in an amount of up to
ONE MILLION AND NO/100 Dollars ($1,000,000.00) (the “Thermo Line of
Credit”).  The Client’s obligations under the Line of Credit Agreement (the “LOC
Obligations”, and together with the Factoring Obligations, the “TCL
Obligations”) are secured by a security interest (the “LOC Lien”, and together
with the Factoring Lien, the “TCL Liens”) in favor of Thermo Credit in inventory
of the Client, as more fully defined in the Security Agreement between Thermo
Credit and the Client dated as of September 9, 2008 (the “Thermo Security
Agreement”).  In connection with such Line of Credit Agreement, YA Global,
Thermo Credit and the Client have entered into that certain Tri-Party Agreement
dated as of September 9, 2008 (the “Tri-Party Agreement”) pursuant to which the
parties agreed that (i) Thermo Credit would have a first priority security
interest in inventory of the Client with a value of Two Million Dollars
($2,000,000), as reported in the books and records and financial statements of
the Client maintained in conformity with generally accepted accounting
principles (the “Thermo Inventory Collateral”) and (ii) YA Global acknowledged
that, to the extent set forth therein, its security interest in Thermo Inventory
Collateral became, effective with the execution of the Tri-Party Agreement,
junior to Thermo Credit’s first priority security interest in Thermo Inventory
Collateral.


Thermo Credit and YA Global have been advised by the Department of Commerce of
the State of Wisconsin (“Wisconsin”) that Wisconsin will be providing financing
to the Client pursuant to a line of credit agreement of even date herewith (the
“Wisconsin Financing”) with the Client in the maximum principal amount of THREE
HUNDRED THOUSAND AND NO/100 Dollars ($300,000.00) (the “Wisconsin Line of
Credit”), which is to be secured by a subordinate security interest in favor of
Wisconsin on all of the Client’s business assets (the “Wisconsin Lien”) as more
fully defined in the Security Agreement between Wisconsin and the Client of even
date herewith and that such security interest includes the TCL Collateral, the
Thermo Inventory Collateral, and the YA Global Collateral.


The parties hereby execute this Intercreditor Agreement (“Agreement”) to set
forth their respective rights and obligations and affirm the following:


 
1.
YA Global hereby consents to the Wisconsin Financing, but only upon the terms
and conditions set forth herein.



 
2.
Thermo Credit waives any limitation under the Factoring Agreement, the Line of
Credit Agreement or the Thermo Security Agreement on the incurrence of
indebtedness by the Client to obtain additional financing under the Wisconsin
Financing.



 
3.
Wisconsin acknowledges the validity of (a) the YA Global Obligations, the YA
Global Liens, the TCL Obligations, and the TCL Liens, and (b) the YA Global
Documents, the TCL Documents, the May 30 Agreement and the Tri-Party Agreement
(collectively the “Financing Agreements”). This acknowledgement is not intended
to and shall not otherwise modify the rights and remedies of the parties hereto
under this Agreement or any of the Financing Agreements.


 
2

--------------------------------------------------------------------------------

 



 
4.
In the event any goods are returned to the Client, if such goods are returned
with respect to an account receivable or inventory of the Client that is part of
Thermo Inventory Collateral, then such goods shall be a part of Thermo Inventory
Collateral or the TCL Collateral, as applicable.  In the event any such goods
are returned with respect to the YA Global Collateral such goods shall be
considered a part of YA Global Collateral.



 
5.
So long as the Financing Agreements, or any of them, remain in full force and
effect and so long as any amounts shall remain due and outstanding from the
Client to YA Global or Thermo Credit, Wisconsin agrees not to (a) take any
action to foreclose, repossess, marshall, control or exercise any remedies with
respect to the Client or its assets, (b) not to join in any petition for
bankruptcy or assignment for the benefit of creditors agreement affecting the
Client or any of its assets, or (c) take any other action with respect to the
Client or its assets.



 
6.
Notwithstanding the order of filing of UCC-1 Financing Statements by each of
Thermo Credit, YA Global and Wisconsin with respect to the Client, so long as
the Financing Agreements, or any of them, remain in full force and effect and so
long as any amounts shall remain due and outstanding from the Client to YA
Global or Thermo Credit, Wisconsin agrees that any lien or security interest it
may have in any of the TCL Collateral, YA Global Collateral or Thermo Inventory
Collateral shall be subordinate to the liens and security interests therein held
by either of Thermo Credit or YA Global.



 
7.
Any proceeds of insurance on the assets of Client shall be allocated among the
parties based upon the priorities set forth in Section 11(a) herein.



 
8.
Unless Thermo Credit and YA Global have already been repaid in full, (a)
Wisconsin agrees that in the event that it receives any of the TCL Collateral,
Thermo Inventory Collateral, YA Global Collateral or the proceeds thereof,
Wisconsin will immediately remit the same, with appropriate endorsements, to
Thermo Credit and/or YA Global, as applicable, in accordance with the priorities
set forth in Section 11(a) herein.



 
9.
Each of Thermo Credit, YA Global and Wisconsin represent and warrant to the
other that they have received no other instruction with respect to payment of
sums due to the Client and are aware of no other assignment of such sums.  Each
of the parties acknowledge and agree that any such instruction other than from
the other party shall be ineffective and shall be disregarded.



 
10.
In the event of a default by the Client with respect to the any of the
agreements reflected herein, the party becoming aware of such default shall
provide the other parties with notice at the same time as sent to Client.  From
and after the occurrence of, and during the continuance of, any event of default
under the Financing Agreements, Wisconsin agrees that it shall not accept, and
the Client agrees that it will not make, any payments under the Wisconsin Line
of Credit.


 
3

--------------------------------------------------------------------------------

 



 
11.
In the event of a liquidation of the assets of the Client by either Thermo
Credit or YA Global, the parties hereto agree as follows:



 
(a)
The proceeds of any such liquidation shall be distributed as follows:



 
(i)
The proceeds of the liquidation of inventory shall be distributed as follows:



(A)          FIRST, to Thermo Credit up to the lesser of (x) the amount of the
total outstanding LOC Obligations (not to exceed $1,000,000.00 in principal),
and (y) the amount of the proceeds generated from the liquidation of the Thermo
Inventory Collateral (i.e., inventory with an aggregate value of Two Million
Dollars ($2,000,000), as reported in the books and records and financial
statements of the Client maintained in conformity with generally accepted
accounting principles);


(B)           SECOND, to YA Global to be applied in reduction of the YA Global
Obligations until YA Global has been paid in full;


(C)           THIRD, to Thermo Credit to be applied in reduction of the TCL
Obligations until paid in full; and


(D)           FOURTH, to Wisconsin to be applied in reduction of the amounts due
under the Wisconsin Line of Credit until paid in full.


(ii)            The proceeds of the liquidation or collection of the TCL
Collateral, shall be distributed as follows:


(A)           FIRST, to Thermo Credit up to the amount of the total outstanding
Factoring Obligations (not to exceed $2,500,000.00);


(B)           SECOND, to YA Global to be applied in reduction of the YA Global
Obligations until YA Global has been paid in full;


(C)           THIRD, to Thermo Credit to be applied in reduction of the TCL
Obligations until paid in full; and


(D)           FOURTH, to Wisconsin to be applied in reduction of the amounts due
under the Wisconsin Line of Credit until paid in full.

 
4

--------------------------------------------------------------------------------

 



(iii)           The proceeds of the liquidation or collection of YA Global
Collateral, other than Thermo Inventory Collateral or TCL Collateral, shall be
distributed as follows:


(A)          FIRST, to YA Global to be applied in reduction of the YA Global
Obligations until YA Global has been paid in full;


(B)           SECOND, to Thermo Credit to be applied in reduction of the TCL
Obligations until paid in full; and


(C)          THIRD, to Wisconsin to be applied in reduction of the amounts due
under the Wisconsin Line of Credit until paid in full.


 
(b)
Unless and until the repayment in full of the TCL Obligations, Thermo Credit
shall have the right to control the liquidation of the Thermo Inventory
Collateral and the TCL Collateral, including, without limitation, the
determination of which inventory to liquidate first, the order of any such
liquidation, and the method and manner of the same.  From and after the
repayment of the TCL Obligations, YA Global shall have the right to control such
liquidation until the YA Global Obligations are repaid in full, at which point
Wisconsin shall have the right to control such liquidation.



 
(c)
Unless and until the repayment in full of the YA Global Obligations, YA Global
shall have the right to control the liquidation of the YA Global Collateral
(other than the Thermo Inventory Collateral and the TCL Collateral) including,
without limitation, the determination of which assets to liquidate first, the
order of any such liquidation, and the method and manner of the same. From and
after the repayment of the YA Global Obligations, Thermo Credit shall have the
right to control such liquidation until the TCL Obligations are repaid in full,
at which point Wisconsin shall have the right to control such liquidation.





(d)           Wisconsin hereby agrees that a party conducting a liquidation
pursuant to Section 11(a) or otherwise exercising rights as a secured creditor
seeking to collect or realize upon a security interest, mortgage, or lien
granted by the Client to such party shall have the authority and permission of
Wisconsin to release, discharge, or dissolve the Wisconsin Lien as follows:


(i)           Thermo Credit shall have the right and ability to release,
discharge, or dissolve the Wisconsin Lien on the Thermo Inventory Collateral and
TCL Collateral.


(ii)            YA Global shall have the right and ability to release,
discharge, or dissolve the Wisconsin Lien on the YA Global Collateral.



 
5

--------------------------------------------------------------------------------

 

 
12.
Nothing herein shall affect the provisions of the Financing Agreements except as
specifically set forth herein.  Wisconsin shall be free to modify the provisions
of its agreements with the Client provided that no such modifications shall (a)
increase the maximum principal amount of the Wisconsin Line of Credit beyond
$300,000.00, (ii) accelerate the amortization, or the maturity date, of the
Wisconsin Line of Credit, or (iii) limit or otherwise affect the obligations
specifically set forth herein.  Thermo Credit and YA Global shall be free to
modify the provisions of their respective agreements with the Client (subject,
however, as between Thermo Credit and YA Global, to the provisions of the May 30
Agreement or the Tri-Party Agreement) provided that no such modifications shall
limit or otherwise affect the obligations specifically set forth herein.



 
13.
The agreement set forth in this letter, and all transactions contemplated
hereby, shall be governed by, construed and enforced in accordance with the laws
of the State of Wisconsin.  The parties herein waive trial by jury and agree
that in the event that litigation results from or arises out of this agreement
or the performance hereof, the parties agree that the prevailing party’s
reasonable attorney’s fees, court costs and all other expenses resulting from or
connected with such litigation, whether or not taxable by the court as costs,
shall be paid by the non-prevailing party(ies) (provided, however, that nothing
herein shall be construed to require a party not directly involved in such
dispute to pay such fees and costs), in addition to any other relief to which
the prevailing party may be entitled.



 
14.
This Agreement is an irrevocable and continuing agreement and Thermo Credit, YA
Global and Wisconsin may continue to rely upon the same in providing financing
and other financial accommodations to or for the benefit of the Client.  In
connection therewith, Wisconsin may not increase its maximum commitment to the
Client under the Wisconsin Line of Credit beyond the original maximum principal
amount of $300,000 without the prior written consent of both YA Global and
Thermo Credit.



 
15.
This Agreement shall terminate (a) upon full and final payment of all amounts
owing to Wisconsin by the Client and (b) termination of the Wisconsin Line of
Credit and of all obligations and commitments of Wisconsin to provide financing
to the Client with subsequent release of all liens held thereto.    The
termination of this Agreement shall have no effect on the Financing Agreements,
which Financing Agreements shall continue in full force and effect upon the
terms set forth therein as if this Agreement had never been executed unless and
until terminated in accordance with their own terms.




 
6

--------------------------------------------------------------------------------

 



If the foregoing correctly sets forth our understanding, please indicate your
assent below. This letter agreement is executed as a sealed instrument as of the
date first set forth above.  Thank you for your assistance in this regard.


 

 
YA GLOBAL INVESTMENTS, L.P.


By: /s/ Troy Rillo                                     
Name: Troy Rillo
Title: Senior Managing Director




THERMO CREDIT, LLC


By: /s/ Jack V. Eumont                             
Name: Jack V. Eumont
Its: Executive Vice President

 
 

ACCEPTED AND AGREED:


TELKONET, INC.


By: /s/ Richard J. Leimbach                             
Name: Richard J. Leimbach
Its: Chief Financial Officer




WISCONSIN DEPARTMENT OF COMMERCE


By: /s/ Mary Gage                             
Name: Mary Gage
Its: Bureau Director


 
 
[Signature Page to Intercreditor Agreement]
7

--------------------------------------------------------------------------------



 